Title: To James Madison from Anthony Merry, 6 January 1806
From: Merry, Anthony
To: Madison, James


                    
                        Sir,
                        Washington January 6th. 1806
                    
                    The British Ship Esther, George Irving Master, having sailed from Charleston, South Carolina, with a valuable Cargo of Merchandize, bound to London, and having, from Damage which she received at Sea, been obliged to return to that Port, was, when she was off the Bar, and had a Pilot on board, captured by the French Privateer the Creole, on the 4th: November last, and carried on the 11th: of that Month to St. Mary’s on the American Side of the River of that Name, in order that the Privateer and her Prize might enjoy the Protection of the Territory of the United States.
                    I had the Honor, Sir, to make you acquainted verbally a few Days since with this Circumstance, and with some indistinct Information which had then reached me of the Steps which the Commander of the Privateer and his Agents were taking to obtain a Condemnation of the Prize by the Spanish Government at St. Augustine, and, in the mean Time, Permission from the Custom House at St: Mary’s to land the Cargo, in Consequence of the Prize being in a leaky State, as well as to dispose of a Part of it in Order to defray the Expences of her Repairs.
                    I have since learnt (not, however, officially, because there is no Vice Consul or other British agent at the Port of St. Mary’s, but from private Authority which I have Reason to credit) that the Prize was carried over, for a few Minutes only, to the Florida Shore, and brought back to St: Mary’s, that a Condemnation of her was at that Moment obtained from St: Augustine, that, at the same, a fictitious Sale of the Vessel and Cargo was made to a Person named Ross, one of the Officers of the Privateer, said to be a Native of Baltimore (the Instigator of the atrocious Murders committed on board the Esther, after her Colours had been struck, an Account of which has appeared in the public Prints) who instantly on his Return to St. Mary’s again sold the Ship and Cargo to a Captain Mc:Neal, formerly the Commander of a Sloop of War in the Service of the United States, who had gone to St: Mary’s on Purpose to make the Purchase.
                    According, Sir, to the foregoing Statement it appears that the Condemnation of the Prize was effectuated at a Place not within the Jurisdiction of the Country to which the Privateer belongs—consequently,

that it must be illegal; and that a Sale was made of the Ship and Cargo in an American Port by one of the Officers of the Privateer, whilst it may reasonably be suspected that this Sale was the only one that had in Reality been made.
                    Under these Circumstances, should they on Inquiry prove to be correct, I trust that the Government of the United States will be pleased to afford to His Majesty’s Subjects the same Proof on this Occasion, as on a former one of a similar Nature, of their Known Justice and Disposition to observe a strict Neutrality in the present War, by taking such Measures as shall appear to be the most effectual for frustrating the Operations which have been carried on at St: Mary’s in Regard to the abovementioned Vessel, for which it is possible that there may still be an Opportunity, since I understand that the Cargo had been landed, and that it was probable that the Ship, as well as the Privateer, would remain some Time in that Port for their Repairs to be completed. I have the Honor to be, with great Respect and Consideration, Sir, Your most obedient humble Servant
                    
                        Ant: Merry
                    
                